                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DORIAN WALKER, #959129,

                    Petitioner,

                                              CASE NO. 2:18-CV-11141
v.                                            HONORABLE DENISE PAGE HOOD

THOMAS WINN,

               Respondent.
_____________________________/

       OPINION AND ORDER GRANTING PETITIONER’S MOTION
      FOR NON-PREJUDICIAL DISMISSAL, DISMISSING WITHOUT
     PREJUDICE THE PETITION FOR A WRIT OF HABEAS CORPUS,
         AND DENYING A CERTIFICATE OF APPEALABILITY

      This matter is before the Court on Petitioner’s motion to voluntarily dismiss his

pending habeas petition so that he may return to the state courts to pursue further

challenges to his state criminal proceedings. The Court previously denied Petitioner’s

motion to stay the proceedings and hold this case in abeyance. Given that Petitioner

seeks to exhaust additional issues in the state courts and given that he has sufficient

time to do so within the one-year statute of limitations applicable to federal habeas

actions, dismissal of the present habeas petition is appropriate.

      Accordingly, the Court GRANTS Petitioner’s motion for non-prejudicial

dismissal and DISMISSES WITHOUT PREJUDICE the petition for a writ of
habeas corpus. Additionally, the Court DENIES a certificate of appealability as

reasonable jurists could not debate the correctness of the Court’s procedural ruling.

See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473,

484-85 (2000). This case is CLOSED. The Court does not retain jurisdiction over

this matter. Should Petitioner wish to seek federal habeas relief following the

exhaustion of state court remedies, he must file a new habeas petition in federal court

within the time remaining on the one-year period of limitations.

      IT IS SO ORDERED.


                                              s/Denise Page Hood
                                              DENISE PAGE HOOD
                                              UNITED STATES DISTRICT JUDGE

Dated: October 30, 2019




                                          2
